Burgess, J.
Ejectment for the possession of the following described tract or parcel of land, lying in the city of St. Louis and state of Missouri: Twenty-five feet of the south end of lot number 20 of George Townsend’s subdivision of West Cabanne place of city block 4539. Said lot having a length of one hundred (100) feet by a width of twenty-five (25) feet and being bounded on the north by property of defendant, south by Clemens place, east by lot nineteen (19) and west by lot twenty-one (21) of said block.
*650The defenses set up in the answer are: First, a general denial; second, plea of the statute of limitations ; third, estoppel, predicated on the ground that the land was dedicated to the public by L. D. Cabanne, under whom both parties claim.
The cause was tried by the court, a jury being waived. There was judgment for defendants from which plaintiffs appealed.
No objections were made and exceptions saved by plaintiffs to any ruling of the court below during the trial of the cause; nor were any instructions asked or given; and the action being one at law there is nothing before us for review. It has been uniformly held by this court, that under such circumstances it will not undertake to review the judgment of the trial court, holding the finding and judgment to be conclusive on us. Thies v. Garbe, 88 Mo. 146; Parkinson v. Caplinger, 65 Mo. 290; Harrison v. Bartlett, 51 Mo. 170; Wilson v. Railroad, 46 Mo. 36; Gould v. Smith, 48 Mo. 43; Douglas v. Orr, 58 Mo. 573; McHugh v. Meyer, 61 Mo. 334; Hammons v. Renfrow, 84 Mo. 332. It is impossible to tell upon what theory the case was decided. The judgment is affirmed.
Gantt, P. J., and Shebwood, J., concur.